DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 17 are allowable. The restriction requirement, as set forth in the Office action mailed on May 18, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 8 and 20 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James M. O’Neill on August 31st, 2021.

The application has been amended as follows: 
Claims 14, 15, 16, 21, 22, 27 and 29 are cancelled. 
Claims 8 and 20 are no longer withdrawn.

Replace claim 20 with the following:

20. The method of claim 18, further comprising: forming an isolation layer on a front surface of the substrate; and forming the bipolar transistor on the isolation layer.

Allowable Subject Matter
Claims 1-5, 7-13, 17-20, 26, and 28 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches a temperature protected power semiconductor device comprising a substrate, the substrate comprising: a power field effect transistor comprising a gate electrode connected to a gate, a drift region, and a first terminal and a second terminal for a load current, wherein the load current is controllable during operation by a voltage applied between the gate and the first terminal; and a thermosensitive element comprising first, second and third doped regions formed in the substrate, wherein the first doped region forms a p-n junction with the second doped region, wherein the second doped region forms a p-n junction with the third doped region, wherein the first doped region is directly conductively connected with the gate electrode, wherein the thermosensitive element is thermally coupled to the power field effect transistor, wherein the thermosensitive element is configured to cause the power field effect transistor to reduce the load current in case of an exceedance of a limit temperature of the power field effect transistor by interconnecting the gate and the first terminal via conduction across the first, second and third doped regions of the thermosensitive element (see previous office actions).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the third doped region is directly conductively connected with the first terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812